                      Case 1:21-cv-01764-VEC Document 30 Filed 06/21/21 Page 1 of 1




SZ
PLLC   S            Scenord, ZvnATov ScrrarFzrN                          PLLC

  Richard J.J. Scarola
  riis@szslaw.com
  l2I2)    7   s7   -oo07 ext. 3201-




                                                                                            June2l,2021

  Hon. Valerie E. Capronr
  United States District Judge
  United States District Court
  Southem District of New York
  40 Foley Square
  Room 240
  New York, NY 10007

                                           RocketFuel Blockchain Company et ano. v.
                                  Ellenoff Grossman & Schole LLP (Case 7:27-cv-07764-VEC)

  Dear Judge Caproni

          We represent the plaintiffs in this case. In accordance with Your Honor's Individual
  Practices in Civil Cases (Rule 4.E.i.), we enclose a redlined copy of plaintiff s Second Amended
  Complaint filed June 18,2021 (ECF # 27), comparing it to the amended complaint filed on
  March 19,2021(ECF #7) (we note that the color used to reflect the changes is actually blue).

                                                                       Respectfully submi


                                                                         chard J        a


  Enclosure
  By ECF
  Copy (By ECF) to
                              Philip Touitou, Esq.
                              Steven M. Cordero, Esq




                    L700 BROADWAY 4LST FLOOR NEW YORK/ NY 1OO1.9
                    TEL 2l.2-757 - oooT F Ax 272-7 5T- c,469 www. szslAw.coM
